DETAILED ACTION
This communication is responsive to the Amendment filed February 18, 2021.  Claims 1-30 are currently pending.
The rejections of claims 2-8 and 10-21 under 35 USC 112 set forth in the Office Action November 19, 2020 are WITHDRAWN due to Applicant’s responsive amendments and/or persuasive arguments.
The rejections of claims 1-21 under 35 USC 103 set forth in the November 19 Office Action are WITHDRAWN due to Applicant’s amending the claims to include subject matter not taught or fairly suggested by the relied-upon prior art.
Newly amended claims 1-21 and new claims 22-30 are REJECTED for the reasons set forth below.  Because these rejections are necessitated by amendment, this action is final.

Initial Comments
Suzuki et al. (JP 2004-210683) teaches a process in which the alkoxymagnesium solid particles are first formed, then are contacted with a titanate.  As Applicant persuasively demonstrates, this results in a titanated alkxoymagnesium in which the titanium is present on the exterior of the particles.  The examiner infers from the Applicant’s Remarks that if magnesium powder, a halogenating agent, a mixed alcohol, and a titanate are reacted in solution, whereby a solid particle is then formed, titanium must be present throughout the titanated alkoxymagnesium particles – both interior and exterior.

The examiner notes that many of the present claims are product-by-process claims in which patentability is determined by the product made, not the recited process.  To the extent possible, the examiner will point out the similarities between the processes of the prior art and the present application.  However, this does not imply that the examiner accords any special weight to the recited processes, or believes that the processes of the present application are critical to patentability.




Claim Objections
Claim 8 is objected to because of the following informality:  
To avoid a 35 USC 112 lack of antecedent basis rejection, the examiner suggests changing “alkoxymagnesium” in line 3 to “alkoxymagnesium particle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17, 22, and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 17, the phrases “the 2,3-di-non-linear alkyl-2-cyano disuccinate compound” and “the aliphatic ether compound” lack sufficient antecedent basis.

Regarding claims 22 and 29, Applicant’s use of improper Markush wording is indefinite because it is not clear whether Applicant intends a closed Markush group or a broader undefined group.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Job (US 4,959,336) in view of Tanase et al. (US 2008/0281059).
As an initial matter, as noted above, some of the claims discussed below are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  If the prior art teaches the same product as the product formed by the process recited in the claims at issue, the claims are unpatentable.

Regarding claims 1, 2, 4, 6, 7, 9, 11, 12, 15, 22, and 25, Job teaches an alkoxymagnesium particle that is formed by reacting at least the following components in toluene: magnesium powder, alcohol, bromine and FeCl3 (halogenating agents), and titanium isopropoxide.  (Ex. 4, col. 3, lines 4-40.)  Job is silent as to whether the titanium is present in the interior and on a surface of the alkoxymagnesium particle, but, as noted above in paragraph 5, the examiner believes that if all of the reactants are contacted in solution before the solid particle is formed, the titanium should be present throughout the particle.  Thus, Job implicitly teaches an alkoxymagnesium particle in which the titanium is present in both the interior and exterior of the particle.
The difference between Job and the present claims is that Job does not teach that the alcohol is a mixed alcohol.  However, using a mixed alcohol system to form magnesium alkoxide particles is known in the art.  For example, Tanase teaches a magnesium alkoxide particle formed from the reaction of magnesium metal and a mixed alcohol system comprising ethanol and an alcohol containing three to 10 carbon atoms.  (Abstract; paras. [0081], [0089]-[0090].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an alkoxymagnesium particle with the properties of particle produced using a mixed alcohol system – namely, a lower smoothness of the support (which produces a more flowable polymer) and a firmer support.  (See Tanase, paras. [0082], [0086].)

Regarding claims 3 and 13, Job teaches that 70g of magnesium and 105 g of Ti(OPr)4 are used in the reaction to form the alkoxymagnesium particle.  Thus, the weight ratio of titanate to magnesium is 1.5:1, which is within the claimed range.

Regarding claims 5 and 14, the amount of halogen used is 0.92 mol (0.26 mol bromine + 0.66 mol chlorine from 0.22 mol FeCl3), and the amount of magnesium powder used is 2.88 mol.  (Ex. 4, col. 3, 

Regarding claims 8 and 10, Job is silent as to the amount of titanium present in the alkoxymagnesium particle.  However, given that the process of making the alkoxymagnesium particle is substantially identical to the process of the present claims, and given that the process of Job uses an amount of titanate that is within the range of the claimed process (see discussion of claim 3 above), it is reasonable to infer that the amount of titanium present in the alkoxymagnesium particle of Job is within the claimed range.

Regarding claims 16, 17, 27, and 29, Job teaches a catalyst comprising the alkoxymagnesium particle discussed above, TiCl4, and isobutyl phthalate.  (col. 5, lines 43-61; Table 1, Catalyst Number 197.)

Regarding claims 18 and 19, Job teaches a catalyst system for the polymerization of propylene comprising the catalyst discussed above, triethylaluminum, and diphenyldimethoxy silane.  (col. 6, lines 43-58.)

Regarding claim 20, Job teaches that the molar ratio of aluminum to titanium is 143:1, and the molar ratio of aluminum to external donor is 4:1 (see Table 3, Catalyst Number 197), both of which are within the claimed range.

Regarding claim 21, Job teaches a process for the polymerization of propylene in which monomer is contacted with the catalyst system discussed above to produce polypropylene.  (col. 6, lines 43-58.)

Regarding claims 24 and 26, as noted above, the patentability of product-by-process claims are determined by the product made, not the recited process.  Because Job in view of Tanase teaches the 

Regarding claim 28, Job teaches that the amount of internal donor used is 8.5 mmol, and the amount of magnesium used is 72 mmol.  (col. 5, lines 43-61.)  Thus, the molar ratio of internal donor to magnesium is 0.11, which is within the claimed range.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Job (US 4,959,336) in view of Tanase et al. (US 2008/0281059) as applied to claim 1 above, and further in view of Gao et al. (CN 104250396).
Regarding claim 23, Job in view of Tanase teaches all of the limitations of claim 1.  (See paragraph 16 above, which is incorporated by reference herein.)  In addition, as noted above, Job in view of Tanase teaches a mixed alcohol system comprising ethanol and an alcohol containing three to 10 carbon atoms.  (Abstract; paras. [0081], [0089]-[0090].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried the alcohols containing three to 10 carbon atoms – including isooctanol -- to reach the claimed mixed alcohol system.  (See MPEP 2143(I)(E) (obvious to choose from a finite number of identified predictable solutions with a reasonable expectation of success).)
The difference between Job and claim 23 is that Job does not teach the recited iodine and MgCl2 as the halogenating agents.  However, using I2 and MgCl2 as the halogenating agent is known in the art.  For example, Gao teaches a process of forming a magnesium alkoxide particle in which the mixed halogenation agent is preferably a mixture of iodine and magnesium chloride.  (para. [0047].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one mixed halogenation system in place of another to reach the predictable result of forming a magnesium alkoxide particles because both systems are known mix halogenation agent systems.  (See MPEP 2143(I)(B).)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Job (US 4,959,336) in view of Tanase et al. (US 2008/0281059) as applied to claim 21 above, and further in view of Kahraman et al, “Polymerization of Propylene Using a Prepolymerized High-Active Ziegler-Natta Catalyst. I. Kinetic Studies,” J. Appl. Poly. Sci., Vol. 60, 333-342 (1996).
Regarding claim 30, Job in view of Tanase teaches all of the limitations of claim 21.  (See paragraph 23 above, which is incorporated by reference herein.)  Job also teaches that the polymerization temperature is 65°C and the polymerization time is 2 hours (see col. 6, lines 43-58).
The difference between Job and claim 30 is that Job is silent as to the pressure of the polymerization reaction.  However, the pressure of the polymerization affects the polymerization rate.  (See Kahraman, p. 339.)  Up to a certain pressure, increasing the pressure increases the polymerization rate.  Thus, the polymerization pressure would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed pressure cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the polymerization pressure of Job to reach the desired polymerization rate, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Response to Arguments
To the extent Applicant’s arguments were not addressed above, they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763